                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PG&E CORPORATION, et al.,                       Case No. 19-cv-00599-HSG
                                   8                      Plaintiffs,                       ORDER DENYING MOTIONS TO
                                                                                            WITHDRAW THE REFERENCE
                                   9                v.
                                                                                            Re: Dkt. No. 1
                                  10        FEDERAL ENERGY REGULATORY
                                            COMMISSION,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                            PG&E CORPORATION, et al.,                       Case No. 19-cv-00781-HSG
                                  14
                                                          Plaintiffs,
                                  15                                                        Re: Dkt. No. 1
                                                    v.
                                  16
                                            FEDERAL ENERGY REGULATORY
                                  17        COMMISSION,
                                  18                      Defendant.
                                  19

                                  20             Pending before the Court are two motions to withdraw the automatic reference to the
                                  21   United States Bankruptcy Court. See Case No. 19-cv-00599, Dkt. No. 1-2; Case No. 19-cv-00781,
                                  22   Dkt. No. 1-1. In addition to the parties’ papers, Bankruptcy Judge Dennis Montali—from whose
                                  23   court these withdrawals of reference stem—submitted a recommendation regarding the motions,
                                  24   as permitted under Bankruptcy Local Rule 5011-2(b). Dkt. No. 25.1 After carefully considering
                                  25   the parties’ arguments and Judge Montali’s recommendation, the Court DENIES the motions.
                                  26   //
                                  27

                                  28   1
                                            Docket references are to Case Number 19-cv-00599 unless otherwise indicated.
                                         I.   BACKGROUND
                                   1

                                   2          On January 29, 2019, PG&E Corporation and Pacific Gas and Electric Company

                                   3   (collectively, “Debtors”) filed voluntary petitions for relief under chapter 11 of the Bankruptcy

                                   4   Code. Case Nos. 19-30088-DM, 19-30089-DM. The same day, Debtors filed an adversary

                                   5   proceeding against the Federal Energy Regulatory Commission (“FERC”), seeking a declaratory

                                   6   judgment to enforce the automatic stay of 11 U.S.C. § 362 and preliminary and permanent

                                   7   injunctive relief. The Debtors did so because immediately before they filed for bankruptcy, FERC

                                   8   issued two decisions that the Debtors now believe conflict with their right to move to assume or

                                   9   reject executory contracts in the bankruptcy cases. Those FERC orders concluded that FERC has

                                  10   “concurrent jurisdiction to review and address the disposition of wholesale power contracts sought

                                  11   to be rejected through bankruptcy.” See, e.g., NextEra Order at 14, 166 FERC ¶ 61,049 (2019).

                                  12    II.   LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          District courts have “original but not exclusive jurisdiction” over all bankruptcy

                                  14   proceedings. See 28 U.S.C. § 1334(b). Such proceedings fall into one of two categories: “core

                                  15   proceedings, in which the bankruptcy court may enter appropriate orders and judgment,” and

                                  16   “non-core proceedings, which the bankruptcy court may hear but for which it may only submit

                                  17   proposed findings of fact and conclusions of law to the district court for de novo review.” Sec.

                                  18   Farms v. Int’l Bhd. of Teamsters, Chauffers, Warehousemen & Helpers, 124 F.3d 999, 1008 (9th

                                  19   Cir. 1997) (quoting 28 U.S.C. § 157) (internal quotation marks omitted).

                                  20          In the Northern District of California, all bankruptcy cases are automatically referred to the

                                  21   bankruptcy court. B.L.R. 5011-1(a) (referring all bankruptcy cases in the Northern District of

                                  22   California to its bankruptcy court); see also 28 U.S.C. § 157(a) (“Each district court may provide

                                  23   that any or all cases under title 11 and any or all proceedings arising under title 11 or arising in or

                                  24   related to a case under title 11 shall be referred to the bankruptcy judges for the district.”). On a

                                  25   timely motion, however, any party may seek to withdraw that reference, which is governed by 28

                                  26   U.S.C. § 157(d). Under Section 157(d):

                                  27                  The district court may withdraw, in whole or in part, any case or
                                                      proceeding referred under this section, on its own motion or on timely
                                  28                  motion of any party, for cause shown. The district court shall, on
                                                                                        2
                                                      timely motion of a party, so withdraw a proceeding if the court
                                   1                  determines that resolution of the proceeding requires consideration of
                                                      both title 11 and other laws of the United States regulating
                                   2                  organizations or activities affecting interstate commerce.
                                   3   The statute creates two bases for withdrawal: mandatory and permissive. Under either, “[t]he

                                   4   party seeking withdrawal of the reference bears the burden of showing that the reference should be

                                   5   withdrawn.” In re Heller Ehrman LLP, 464 B.R. 348, 351–32 (N.D. Cal. 2011) (citing In re

                                   6   Larry’s Apartment, LLC, 210 B.R. 469, 472 (Bankr. D. Ariz. 1997)).

                                   7          Withdrawal is mandatory where “resolution of the proceeding requires consideration of

                                   8   both title 11 and other laws of the United States regulating organizations or activities affecting

                                   9   interstate commerce.” 28 U.S.C. § 157(d). “Overwhelmingly courts and commentators agree that

                                  10   the mandatory withdrawal provision cannot be given its broadest literal reading, for sending every

                                  11   proceeding that required passing ‘consideration’ of non-bankruptcy law back to the district court

                                  12   would ‘eviscerate much of the work of the bankruptcy courts.’” In re Vicars Ins. Agency, Inc., 96
Northern District of California
 United States District Court




                                  13   F.3d 949, 952 (7th Cir. 1996) (quoting In re Adelphi Inst., Inc., 112 B.R. 534, 536 (S.D.N.Y.

                                  14   1990). Courts in the Ninth Circuit have concluded that withdrawal is mandatory under Section

                                  15   157(d) “when [non-title 11] issues require the interpretation, as opposed to mere application, of the

                                  16   non-title 11 statute, or when the court must undertake analysis of significant open and unresolved

                                  17   issues regarding the non-title 11 law.” See In re Tamalpais Bancorp, 451 B.R. 6, 8–9 (N.D. Cal.

                                  18   2011). Under this approach, the withdrawing party “must do more than merely suggest that novel

                                  19   issues of law could possibly arise in a bankruptcy proceeding.” Id.

                                  20          Withdrawal is permissive “for cause shown.” 28 U.S.C. § 157(d). In considering whether

                                  21   a party has shown cause to withdraw the reference, “[i]t is within a district court's discretion to

                                  22   grant or deny a motion for permissive withdrawal of reference; that decision will not be disturbed

                                  23   unless the court abuses its discretion.” In re EPD Inv. Co. LLC, No. cv 13-05536 SJO, 2013 WL

                                  24   5352953, at *2 (C.D. Cal. Sept. 24, 2013) (citing In re Cinematronics, Inc., 916 F.2d 1444, 1451

                                  25   (9th Cir. 1990)).

                                  26   III.   DISCUSSION
                                  27          The Court first finds that mandatory withdrawal is not required. The withdrawing parties

                                  28   contend that withdrawal is mandated because “resolution of the Adversary Proceeding will require
                                                                                          3
                                   1   substantial and material consideration . . . of non-bankruptcy federal law.” See, e.g., Dkt. No. 1-2

                                   2   at 15. Principally, they argue that the adversary proceeding must resolve:

                                   3                  (1) whether the exclusive review process set forth in the FPA bars the
                                                      Debtors from collaterally attacking the FERC Order in the bankruptcy
                                   4                  court; (2) whether the bankruptcy court can unilaterally order the
                                                      rejection of the NextEra PPAs (or other wholesale power contracts
                                   5                  subject to FERC’s authority) notwithstanding FERC’s exclusive
                                                      jurisdiction over the rates, terms, and conditions for the sale of
                                   6                  electricity; and (3) whether and to what extent the standard for
                                                      rejection should include the consideration of the “public interest,” as
                                   7                  well as which forum should consider the public interest question.
                                   8   Id. But as Judge Montali notes in his recommendation, the bankruptcy court need not look beyond
                                   9   the Bankruptcy Code to address these questions: “It is my view all that needs to be done is
                                  10   consider the plain language of Section 365 of the Bankruptcy Code. There you will find the
                                  11   answer to the question of whether FERC can decree that 11 U.S.C. § 365 must be construed to
                                  12   permit FERC to second guess the bankruptcy court and impose its own decision on that court.”
Northern District of California
 United States District Court




                                  13   Dkt. No. 25 at 6–7. The Court agrees that resolving these questions will not necessarily involve
                                  14   the substantial and material consideration of non-title 11 law so as to mandate withdrawal. See In
                                  15   re Tamalpais Bancorp, 451 B.R. at 8–9.
                                  16          The Court further finds that permissive withdrawal is not warranted. As Judge Montali’s
                                  17   recommendation notes, among other things, “the bankruptcy court has already received Debtors’
                                  18   motion for a Preliminary Injunction; FERC’s opposition to that motion; and NextEra and the other
                                  19   interveners’ joint opposition.” Dkt. No. 25 at 3–4. In short order, the bankruptcy court “will have
                                  20   heard extensive argument and engaged in significant study and preparation for making a ruling,”
                                  21   and “[b]y permitting [the bankruptcy court] to do so, [the district court] will avoid the duplication
                                  22   of effort that will be necessary for [it] to prepare for and decide the same issue.” Id. at 4. With
                                  23   these considerations in mind, the Court finds that the most “efficient use of judicial resources” is
                                  24   to deny the withdrawal of reference and permit the bankruptcy court to rule in the adversary
                                  25   proceeding. See Sec. Farms, 124 F.3d at 1008. And given that the bankruptcy court intends to
                                  26   rule on the adversary proceeding in short order, denying the withdrawal requests will not result in
                                  27   undue “delay and costs.” See id.
                                  28   //
                                                                                         4
                                       IV.    CONCLUSION
                                   1

                                   2          For the foregoing reasons, the Court DENIES the pending motions for withdrawal of the

                                   3   reference. And in light of this order, the Court DENIES AS MOOT FERC’s motion to expedite

                                   4   consideration of its motion to withdraw the reference. See Case No. 19-cv-00781, Dkt. No. 5.

                                   5   The Clerk is directed to terminate the cases.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 3/11/2019

                                   8                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
